ADMINISTRATIVE ORDER
I find that the implementation of Act No. 100 of 2013 substantially alters the administrative duties and responsibilities of the Probate Judges. I further find that the Probate Judges and Probate Court Staff will benefit from an educational training session on their administrative duties and responsibilities under Act No. 100 of 2013.
Therefore, pursuant to the provisions of S.C. Const. Art. V § 4, and at the request of the Probate Court Judges Advisory Committee and Probate Judges Association,
IT IS ORDERED that the Probate Courts statewide may be closed on December 11, 2013 and December 12, 2013. The closing of the Probate Courts is authorized for Probate Judges and staff to attend a mandatory training seminar on December 11, 2013, in Columbia, South Carolina and on December 12, 2013, for in-office training. Probate Judges may, within their discretion, execute the closing in their counties as they deem appropriate and in consideration of available staff. Additionally, Probate Judges shall make every effort to minimize *225the effect of the closing on the citizens of their respective counties, with ample notice to the public of the closing.
The Probate Court Judges Advisory Committee and Probate Judges Association shall plan, coordinate and conduct the training seminar on December 11, 2013.
IT IS SO ORDERED.
/s/Jean Hoefer Toal, C.J.
FOR THE COURT